DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.

Response to Amendment
The amendment filed on 03/23/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2017/0025070 A1) in view of Takeuchi et al (US 2016/0189598 A1).

Claim 1, Kang (Fig. 1-20) discloses an OLED display panel (110; Fig. 5 and 7; Paragraph [0152]), comprising: 
a plurality of data lines (D1-Dm; Fig. 5 and 7) and a plurality of scan lines (S1-Sn and E1-En; Fig. 7) intersecting the plurality of data lines (D1-Dm; Fig. 5 and 7; wherein figure shows gate lines S1-Sn intersecting with the date lines D1-Dm), and a plurality of sub-pixels (PX; Fig. 8; 10; Fig. 7) arranged at each intersection of the plurality of data lines (D1-Dm; Fig. 5 and 7) and the plurality of scan lines (S1-Sn and E1-En; Fig. 5 and 7) at an active area (500; Fig. 5 and 7); 
a stage of a gate in panel (GIP) driving circuit (SRi; Fig. 4; Paragraph [0133]) arranged in unit pixel regions (Fig. 4; wherein figure shows a gate driving circuit in which is arranged in a plurality of unit pixel regions) and supplying scan pulses (Paragraph [0130] and [0157]) to the corresponding scan lines (Ei and Si; Fig. 9); 
m GIP internal connection line parts (PL1 and CL1; Fig. 4) respectively adjacent to (Fig. 4; wherein figure shows power line and clock lines extending in the X direction to connect to the gate driving circuit) the m scan lines (SRi and ERi; Fig. 9) at the active area (500; Fig. 5 and 7); and 
a plurality of internal connection lines (Fig. 4; wherein figure shows at least two internal connection lines between portions of gate driving circuit SRi) connecting a plurality of elements constituting the stage of the GIP driving circuit (SRi; Fig. 4) and the m GIP internal connection line parts (PL1 and CL1; Fig. 4), 

wherein one of the plurality of elements of the GIP driving circuit (SRi; Fig. 4) is located between two adjacent unit pixels (Fig. 4; wherein figure shows driving circuit is arranged between (W1) two adjacent unit pixels (10)) and connected to at least one of the plurality of internal connection lines (Fig. 4; wherein figure shows at least two internal connection lines between portions of gate driving circuit SRi), and 
wherein the m plurality of GIP internal connection line parts (PL1 and CL1; Fig. 4) and the plurality of internal connection lines (Fig. 4; wherein figure shows at least two internal connection lines between portions of gate driving circuit SRi) electrically connect the plurality of elements of the GIP driving circuit (SRi; Fig. 4).  
Kang does not expressly disclose a stage of a gate in panel (GIP) driving circuit including a carry pulse output unit outputting an input carry pulse output clock signal as a carry pulse and arranged in unit pixel regions of m horizontal lines driven by m (m being a natural number of 2 or more) scan lines in the active area and supplying scan pulses to the corresponding scan lines;
wherein each GIP internal connection line part is located between the two adjacent unit pixels and accommodates one internal connection line that is parallel with each scan line, and 
wherein the carry pulse output unit is located in the active area.
Takeuchi (Fig. 1-5) discloses a stage of a gate in panel (GIP) driving circuit (Fig. 4 and 5) including a carry pulse output unit (T14; Fig. 4 and 5; Paragraph [0093]) 
wherein each GIP internal connection line part (CLi-1 through CLi+2; Fig. 5) is located between the two adjacent unit pixels (PX; Fig. 5; wherein figure shows internal carry lines CLi located between two vertically adjacent pixels) and accommodates one internal connection line (CLi-1 through CLi+2; Fig. 5) that is parallel with each scan line GLi-1 through GLi+2; Fig. 5), and 
wherein the carry pulse output unit (T14; Fig. 5; Paragraph [0093]) is located in the active area (DA; Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kang’s a stage of a gate in panel (GIP) driving circuit by applying a carry output unit, as taught by Takeuchi, so to use a stage of a gate in panel (GIP) driving circuit with a carry output unit for providing a gate driver capable of realizing a narrow bezel and displaying a normal image (Paragraph [0008]).

Claim 3, Kang (Fig. 1-20) discloses wherein at least one of the unit pixel regions (20; Fig. 6) includes at least three sub-pixels (10; Fig. 6; Paragraph [0147]), a GIP part in which one of the plurality of elements (SRi; Fig. 4; wherein figure shows at least to 

Claim 5, Kang (Fig. 1-20) discloses wherein the m includes one of 2 (Ei and Si; Fig. 9; wherein figure shows two scan lines), 3 (PL1 and CL1; Fig. 4, 6, 9, 11, and 12; wherein figure shows at least three lines) and 5.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2017/0025070 A1) in view of Takeuchi et al (US 2016/0189598 A1) as applied to claim 1 above, and further in view of Kim et al (US 2017/0047030 A1).

Claim 2, Takeuchi (Fig. 1-5) discloses M scan pulse output units (T1 and T3; Fig. 4 and 5; wherein figure 3 shows each unit for each gate line) respectively output clock signals (CK; Fig. 4) to the m scan lines as scan pulses (OUT; Fig. 4) in response to the voltage levels of the first (N1; Fig. 4) and the second node (N2; Fig. 4).
Kang in view of Takeuchi does not expressly disclose wherein the stage further includes: 
a logic unit controlling voltage levels of a first node and a second node using a carry pulse of a previous stage and a carry pulse of a next stage; 

Kim (Fig. 1-12) discloses wherein each stage (Fig. 7) further includes:  
a logic unit (NDn; Fig. 7) controlling voltage levels of a first node (Q; Fig. 7) and a second node (Qb; Fig. 7) using a carry pulse of a previous stage (GSn-1; Fig. 7) and a carry pulse of a next stage (GSn+1; Fig. 7); and
wherein the input carry pulse output clock signal (CLK1 and Tr22; Fig. 7; Tr31; Fig. 7) as the carry pulse (GSn; Fig. 7) is outputted in response to the voltage levels of the first node (Q; Fig. 7) and the second node (Qb; Fig. 7); and 
m scan pulse output units (DD; Fig. 3) respectively outputting clock signals (CLK1 and CLK2; Fig. 5) to the m scan lines (GL1-GLi; Fig. 3) as scan pulses (GSn Fig. 5-12) in response to the voltage levels of the first node (Q; Fig. 9) and the second node (Qb; Fig. 9).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kang in view of Takeuchi’s gate driver in panel by applying a plurality of driving unit arranged in parallel in row direction, as taught by Kim, so to use a gate driver in panel with a plurality of driving unit arranged in parallel in row direction for providing the thickness of the bezel of the display device may be reduced (Paragraph [0244]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2017/0025070 A1) in view of Takeuchi et al (US 2016/0189598 A1) as applied to claim 1 above, and further in view of Kang et al (US 2017/0345373 A1).

Claim 4, Kang in view of Takeuchi discloses the OLED display panel according to claim 1.
Kang in view of Takeuchi does not expressly disclose wherein m GIP internal connection lines parts are included in areas respectively adjacent to the m scan lines, and a node Q, a node Qb, a node Qh, a carry pulse output terminal of the previous stage and a carry pulse output terminal of the next stage are arranged in the m GIP internal connection line parts.  
Kang (Fig. 1-16) discloses wherein m GIP internal connection lines parts (Fig. 4; wherein figure shows line connected between the plurality of parts, SB1-1 through SB1-5) are included in areas (Fig. 4) respectively adjacent to the m scan lines (G1-Gn; Fig. 2), and a node Q (N3; Fig. 4), a node Qb (N2; Fig. 4), a node Qh (N3; Fig. 4), a carry pulse output terminal of the previous stage (Fig. 2; wherein figure shows unit 110-2 receiving the carry pulse from the previous unit 110-1) and a carry pulse output terminal of the next stage (Fig. 2; wherein figure shows unit 110-2 suppling the carry pulse from the next unit 110-3) is arranged in the m GIP internal connection line parts (Fig. 4 and 2).  
Before the effective filing date the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kang in view of Takeuchi’s gate driver in panel by applying node lines connected the divided shift register, as taught by Kang, so to use a shift register circuit with node lines connected the divided shift register for providing a display device capable of minimizing a size of the non-display region (Paragraph [0005]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2017/0025070 A1) in view of Takeuchi et al (US 2016/0189598 A1) and Kim et al (US 2017/0047030 A1).

Claim 6, Kang (Fig. 1-20) discloses an OLED (10; Fig. 8) display panel (120; Fig. 7), comprising: 
an active area (500; Fig. 7) including a plurality of data lines (D1-Dm; Fig. 5 and 7), a plurality of scan lines (S1-Sn and E1-En; Fig. 7) intersecting the plurality of data lines (D1-Dm; Fig. 5 and 7; wherein figure shows gate lines S1-Sn intersecting with the date lines D1-Dm), and a plurality of sub-pixels(PX; Fig. 8; 10; Fig. 7) arranged at each intersection (D1-Dm, S1-Sn and E1-En; Fig. 5 and 7); 
a stage of a gate in panel (GIP) driving circuit (SRi; Fig. 4; Paragraph [0133]) including a plurality of elements (Fig. 4; wherein figure shows at least two elements), arranged in a plurality of unit pixel regions (Fig. 4; wherein figure shows a gate driving circuit in which is arranged in a plurality of unit pixel regions) and supplying scan pulses (Paragraph [0130] and [0157]) to the corresponding scan lines (Ei and Si; Fig. 9), 
a plurality of GIP internal connection line parts (PL1 and CL1; Fig. 4) respectively parallel to (Fig. 4; wherein figure shows power line and clock lines extending in the X direction to connect to the gate driving circuit) the plurality of scan lines (SRi and ERi; Fig. 9) at the active area (500; Fig. 5 and 7), and 
a plurality of internal connection lines (Fig. 4; wherein figure shows at least two internal connection lines between portions of gate driving circuit SRi) connecting the 
wherein one of the plurality of elements of the GIP driving circuit (SRi; Fig. 4) is located between two adjacent unit pixels (Fig. 4; wherein figure shows driving circuit is arranged between (W1) two adjacent unit pixel regions (10)) and connected to at least one of the plurality of internal connection lines (Fig. 4; wherein figure shows at least two internal connection lines between portions of gate driving circuit SRi), and 
wherein the plurality of GIP internal connection line parts (PL1 and CL1; Fig. 4) and the plurality of internal connection lines (Fig. 4; wherein figure shows at least two internal connection lines between portions of gate driving circuit SRi) electrically connect the plurality of elements of the GIP driving circuit (SRi; Fig. 4).
Kang does not expressly disclose a stage of a GIP driving circuit including a plurality of elements, arranged in unit pixel regions of two, three, or five horizontal lines driven by one of three and five scan lines in the active area and supplying scan pulses to the corresponding scan lines,
wherein each GIP internal connection line part is located between the two adjacent unit pixels and accommodates one internal connection line that is parallel with each scan line, and 
wherein the carry pulse output unit is located in the active area.
Takeuchi (Fig. 1-5) discloses a stage of a GIP driving circuit (Fig. 5) including a plurality of elements (T1-T16; Fig. 4 and 5), arranged in unit pixel regions of two, three, or five horizontal lines (Fig. 5; wherein figure shows for pixel regions of three horizontal lines) driven by one of three and five scan lines (GLi-1 through GLi+2; Fig. 5; wherein 
wherein each GIP internal connection line part (CLi-1 through CLi+2; Fig. 5) is located between the two adjacent unit pixels (PX; Fig. 5; wherein figure shows arranged between to vertically adjacent pixels) and accommodates one internal connection line (CLi-1 through CLi+2; Fig. 5) that is parallel with each scan line (GLi-1 through GLi+2; Fig. 5), and 
wherein the carry pulse output unit (T14; Fig. 4 and 5) is located in the active area (DA; Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kang’s a stage of a gate in panel (GIP) driving circuit by applying a carry output unit, as taught by Takeuchi, so to use a stage of a gate in panel (GIP) driving circuit with a carry output unit for providing a gate driver capable of realizing a narrow bezel and displaying a normal image (Paragraph [0008]).
Kang in view of Takeuchi does not expressly disclose wherein the stage is disposed in the active area and includes: 
a logic unit controlling voltage levels of a first node and a second node using a carry pulse of a previous stage and a carry pulse of a next stage; 
a carry pulse output unit outputting a clock signal as a carry pulse in response to the voltage levels of the first node and the second node; and 
one of two, three and five scan pulse output units matching a same number as the scan lines respectively outputting one of three and five clock signals to the one of 
Kim (Fig. 1-12) discloses wherein the stage (Fig. 7) is disposed in the active area (Fig. 3) and includes: 
a logic unit (NDn; Fig. 7) controlling voltage levels of a first node (Q; Fig. 7) and a second node (Qb; Fig. 7) using a carry pulse of a previous stage (GSn-1; Fig. 7) and a carry pulse of a next stage (GSn+1; Fig. 7); 
a carry pulse output unit (NDn; Fig. 7) outputting a clock signal (CLK1 and Tr22; Fig. 7; Tr31; Fig. 7) as a carry pulse (GSn; Fig. 7) in response to the voltage levels of the first node (Q; Fig. 7) and the second node (Qb; Fig. 7); and 
one of two, three and five scan pulse output units (DD; Fig. 3) matching a same number as the scan lines (GL1-GLi; Fig. 3) respectively outputting one of two (CLK1 and CLK2; Fig. 5), three and five clock signals to the one of three and five scan lines (GL1-GLi; Fig. 3) as scan pulses (GSn Fig. 5-12) in response to the voltage levels of the first node (Q; Fig. 9) and the second node (Qb; Fig. 9)
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kang in view of Takeuchi’s gate driver in panel by applying a plurality of driving unit arranged in parallel in row direction, as taught by Kim, so to use a gate driver in panel with a plurality of driving unit arranged in parallel in row direction for providing the thickness of the bezel of the display device may be reduced (Paragraph [0244]).

Claim 7, Kang (Fig. 1-20) discloses wherein the plurality of GIP internal connection lines parts (PL1 and CL1; Fig. 4) is one of two, three (Fig. 4; wherein figure shows at least three lines which in include a power line and two clock lines) and five GIP internal connection lines parts.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2017/0025070 A1) in view of Takeuchi et al (US 2016/0189598 A1) and Kim et al (US 2017/0047030 A1) as applied to claim 7 above, and further in view of Kang et al (US 2017/0345373 A1).

Claim 8, Kang in view of Takeuchi and Kim discloses the OLED display panel according to claim 7.
Kang in view of Takeuchi and Kim does not expressly disclose further comprising a node Q, a node Qb, a node Qh, a carry pulse output terminal of a previous stage and a carry pulse output terminal of a next stage connecting a unit element constituting each stage arranged in each GIP internal connection line part.  
Kang (Fig. 1-16) discloses further comprising a node Q (N3; Fig. 4), a node Qb (N2; Fig. 4), a node Qh (N3; Fig. 4), a carry pulse output terminal of the previous stage (Fig. 2; wherein figure shows unit 110-2 receiving the carry pulse from the previous unit 110-1) and a carry pulse output terminal of the next stage (Fig. 2; wherein figure shows unit 110-2 suppling the carry pulse from the next unit 110-3) connecting the unit element (SB1-1 through SB1-5; Fig. 4) constituting each stage (110-2; Fig. 2) is arranged in each GIP internal connection line part (Fig. 4 and 2).  


Claim 9, Kim (Fig. 1-12) discloses wherein each of the unit pixel regions (Fig. 3) includes at least three sub-pixels (R, G, and B; Fig. 3), a GIP part (DDn; Fig. 5-12) in which the one of the plurality of elements (TR1 and TR2; Fig. 6; wherein node Q is supplied to the plurality of driving units connected to the same gate line; Fig. 3; wherein each driving unit is comprised of a plurality of elements) constituting the stage of the GIP driving circuit (DDn; Fig. 5-12; wherein discloses DDn as a driving unit) is arranged.  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kang in view of Takeuchi’s a gate in panel shift register by applying a plurality of driving unit arranged in parallel in row direction, as taught by Kim, so to use a gate in panel shift register with a plurality of driving unit arranged in parallel in row direction for providing the thickness of the bezel of the display device may be reduced (Paragraph [0244]).

Claim 10, Kang (Fig. 1-16) discloses wherein at least one of the node Q (N3; Fig. 4), the node Qb (N2; Fig. 4), the node Qh (N3; Fig. 4), the carry pulse output terminal of 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kang in view of Takeuchi and Kim’s shift register circuit by applying node lines connected the divided shift register, as taught by Kang, so to use a shift register circuit with node lines connected the divided shift register for providing a display device capable of minimizing a size of the non-display region (Paragraph [0005]).

Response to Arguments
Applicant's arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Kang et al (US 2017/0025070 A1), Takeuchi et al (US 2016/0189598 A1), Kim et al (US 2017/0047030 A1), and Kang et al (US 2017/0345373 A1) have been used for new ground rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        04/01/2021